982 F.2d 526
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George STACK, Appellant,v.Paul CASPARI, Appellee.
No. 92-2237EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1992.Filed:  January 7, 1993.

Before JOHN R. GIBSON, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
George Stack appeals the district court's denial of his petition for writ of habeas corpus on the ground Stack's petition abused the writ.  Stack contends his pro se status, lack of formal legal training, and ignorance of the claims he is now raising excuses his failure to include the claims in his first habeas action.  Stack's contentions are foreclosed by this court's contrary holding in  Corman v. Armontrout, 959 F.2d 727, 729 (8th Cir. 1992).  We thus affirm the district court.  See 8th Cir.  R. 47B.